El Juez Asociado Sr. del Toro
emitió la opinión del tribunal.
Esteban López Eosa estableció una demanda pidiendo a la corte que declarara rescindido cierto contrato de compra-*756venta que liabía celebrado con Emilio Lizardi Echevarría, por no haberle entregado éste la posesión material de la finca vendida. Reclamó, además, daños y perjuicios. La demanda fné declarada sin lugar y el demandante interpuso entonces el presente recurso de apelación.
En el acto del juicio en la corte inferior se presentó la escritura contentiva del contrato de compraventa. En ella hay una cláusula que dice: “El comprador, señor López, sin otro acto que este otorgamiento, entrará en posesión de la finca que adquiere por el presente título.” El artículo 1365 del Código Civil, dice: “Se entenderá entregada la cosa ven-dida cuando se ponga en poder y posesión del comprador. Cuando se haga la venta mediante escritura pública, el otor-gamiento de ésta equivaldrá a la entrega de la cosa objeto del contrato, si de la misma escritura no resultare o se de-dujere lo contrario.” En este caso no sólo no resulta ni se deduce lo contrario, sino que, como hemos visto, expresamente se consignó que el comprador entraría en la posesión sin otro acto que el otorgamiento de la escritura.
Eso no obstante, se alegó en la demanda que el vendedor se había obligado a la entrega material de la finca y no ha-bía cumplido con su compromiso.
Estamos conformes con el apelante en que, de acuerdo con el artículo 25 ele la Ley de Evidencia, habiéndose pac-tado en el contrato expresamente lo relativo a la entrega, debe entenderse que el contrato contiene todas las condicio-nes 'relativas a la misma. Pero no lo estamos en las conse-cuencias absolutas que deduce de lo dispuesto por el legisla-dor en el precepto del Código Civil que dejamos citado. Otor-gada la escritura, existe la presunción juris tcmtum de la en-trega. En el orden normal de las cosas, la presunción es la realidad misma. Pero si sur je un caso contrario en la rea-lidad, la entrega simbólica reconocida en el segundo párrafo del artículo 1365 del Código Civil, no decide finalmente la cuestión.
Examinemos las circunstancias que concurren en este caso.
*757Los hechos 4 y 5 de la demanda, expresan:
“4º. Qne el demandado Emilio Lizardi Echevarría tenía arren-dada la finca anteriormente descrita al señor Ramón Lizardi y Díaz por el término de cuatro años,.comenzados en primero de noviembre de 1916 y qne debían terminar el 31 de octubre de 1920, sin que tal contrato se le hubiera dado la modalidad de inscribirlo en el regis-tro de la propiedad, siendo una de las cláusulas de dicho contrato la que se transcribe a continuación.
“'Cuarta. Las mejoras que se introdujeran en la finca, quedarán a beneficio del arrendador don Emilio Lizardi Echevarría al termi-nar el contrato; pero si durante el término de dicho contrato la finca fuere vendida y el nuevo dueño de ella no aceptare este arrenda-miento en la forma y con las estipulaciones que aquí constan, en-tonces el arrendador señor Lizardi Echevarría estará obligado a pa-gar al arrendatario señor Lizardi Díaz, tales mejoras, y si no hu-biere acuerdo, someterán el caso a un árbitro, cuya decisión será obli-gatoria para ambas partes’.
“5º. Que el demandante adquirió la finca rústica que se describe en el hecho segundo de esta demanda a condición de que se confiriera, desde luego, la posesión civil y material de la misma * * * ; que el vendedor demandado aceptó expresamente esa condición, y se obligó, como parte del contrato, a entenderse, seguidamente, con Ramón Li-zardi Díaz, para que dejara el inmueble a la libre, disposición y dis-frute del comprador demandante, sin pérdida de tiempo; debiendo el dicho vendedor pagar por su cargo y cuenta, al arrendatario, el importe de las mejoras o incrementos que hubiere introducido éste en la finca; y que Lizardi Echevarría desatendió ese compromiso, limitándose a dar un simple aviso al dicho arrendatario acerca de la transferencia del inmueble pero prescindiendo y negándose en ab-soluto a liquidar y pagar las mejoras existentes y reclamadas por el arrendatario. ’ ’
La prueba demostró a nuestro. juicio que una vez que se otorgó la escritura, el comprador mandó a un hijo suyo a tomar posesión de la finca quien tuvo un disgusto con el arrendatario. El comprador se amedrentó y no hizo más. Fue demandado por el vendedor en reclamación del precio del primer plazo de la venta y condenado en rebeldía. Y entonces fue que inició este pleito.
Parece que en efecto mediaron algunas promesas por parte *758del vendedor para facilitar la entrega, pero el hecho de que el vendedor se obligará a echar fuera él mismo al arrenda-tario, ni se hizo constar en el contrato, ni se demostró cum-plidamente por la prueba. El arrendamiento era conocido por el comprador. La compra verificada convertía en dueño al adquirente. Este no estaba obligado a respetar el con-trato de arrendamiento celebrado por el dueño anterior. Si voluntariamente no se avino' el arrendatario a dejar libre la finca, el comprador pudo compelerlo a ello por medio de los tribunales de justicia. Las pruebas practicadas no demues-tran la existencia de una verdadera causa para la rescisión del contrato.
En apoyo de lo expuesto, citaremos la sentencia del Tribunal Supremo de España de 21 de diciembre de 1905. TJno de sus considerandos dice:
‘ ‘ Considerando que el fundamento capital de los dos primeros motivos del recurso consiste en el supuesto "de no haber sido entre-gada al comprador la casa objeto de la escritura de venta de 9 de octubre de 1893; mas como quiera que no es suficiente para asentir a esta afirmación el mero hecho de que la casa estuviese habitada por D, José Linde y hoy por su esposa, con un supuesto derecho, de dominio que no ha sido esclarecido ni juzgado, cuando consta, por el contrario, que la casa objeto de la venta aparecía en el patrimo-nio del vendedor y, como tal, se hallaba inscrita en el registro, que así pudo inscribirla a su nombre el comprador y que éste sabía al adquirirla que la habitaba D. José Linde, al parecer, por mera to-lerancia del dueño, es manifiesto que no son de estimar las infrac-ciones de dichos dos motivos alegados: primero, * * * ; segundo, porque aceptada por Morales dicha venta sabiendo que Linde ha-bitaba la casa objeto de la misma, consintió las consecuencias de tal hecho, incluso la de derecho de reivindicarle, en virtud del título que le transfería su dominio; tercero, porque si D. José Linde, y luego su mujer, han seguido habitando dicha casa, alegando un- in-justificado hasta ahora título de dueño, no es suficiente- este mero hecho y alegación para desconocer la eficacia y consumación de' la venta de que se trata con todos los derechos anejos a ella, incluso el de evicción en su caso contra el vendedor y el valor legal que *759tiene el otorgamiento de la escritura, a tenor de lo prescrito en el artículo 3462 del Código Civil.” 102 J. C. 917, 925.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada,. '

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández no intervino en la re-solución de este caso.